DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1, 6-8, 10, 14-16 and 18 are objected to because:
Claim 1, line 14, “the entry area” lacks antecedent basis.
Claim 6, line 2, “the entry” lacks antecedent basis.
Claim 7, line 2, “the inside” lacks antecedent basis.
Claim 8, line 3, “the region” lacks antecedent basis.
Claim 10, line 2, “the stacking direction” lacks antecedent basis.
Claim 14, lines 2-3, “the entry” lacks antecedent basis.
Claim 15, line 2, “the inside” lacks antecedent basis.
Claim 16, line 3, “the region” lacks antecedent basis.
Claim 18, line 2, “the stacking direction” lacks antecedent basis.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 9-11, 14 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No.11195673. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the claimed subject matter of the present claims. In particular, claim 1 of the patent include “An arc chamber for a DC circuit breaker, comprising: an entry side adapted to receive an electric arc which was generated outside of the arc chamber and which propagates in a forward direction; a plurality of stacked splitter plates with spaces therebetween; at least one inhibitor barrier arranged on the entry side and blocking a portion of at least one of the spaces to inhibit a reverse propagation of the electric arc out of the arc chamber in a reverse direction; wherein the at least one inhibitor barrier does not block another portion of the at least one of the spaces on the entry side to allow the electric arc to enter the at least one of the spaces; the at least one inhibitor barrier extends in a stacking direction of the splitter plates; and the at least one inhibitor barrier is formed of a pile of inhibitor plates, which are arranged in an aligned manner in the stacking direction, wherein each inhibitor plate is provided between adjacent splitter plates of the plurality of splitter plates, and wherein the pile of inhibitor plates extends continuously in the stacking direction of the splitter plates from one outermost splitter plate to the other outermost splitter plate of the plurality of stacked splitter plates” which is equivalent to and the same scope as “A DC circuit breaker comprising: an arc chamber, wherein the arc chamber comprises: an entry side adapted to receive an electric arc which was generated outside of the arc chamber and which propagates in a forward direction; a plurality of stacked splitter plates; at least two inhibitor barriers arranged on the entry side to inhibit a reverse propagation of the electric arc out of the arc chamber in a reverse direction; wherein the at least two inhibitor barriers are arranged, in a top view of the arc chamber, in opposite corner parts on the entry side of the arc chamber, and wherein the at least two inhibitor barriers at the corner parts on the entry side of the arc chamber are configured such that a flow of gas cannot pass in the reverse direction beyond the entry area of the arc chamber in a region where the at least two inhibitor barriers are provided” of claim 1 of the present application. Further, the limitations of claims 5-6, 9-11, 14 and 17-18 are included in claims 2-8 and 10, respectively of U.S. Patent No. 11195673.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smeltzer et al, US 20150348720 [Smeltzer] in view of Domejean, US 8519292.
Regarding claim 1, Smeltzer discloses (figs.1-5) a circuit breaker (2) comprising:
an arc chamber (100), where the arc chamber (100) comprises:
an entry side (labeled in fig.3A, below) adapted to receive an electric arc which was generated outside of the arc chamber (100) and which propagates in a forward direction;
a plurality of stacked splitter plates (108, 112);
at least two inhibitor barriers (158,160) arranged on the entry side (labeled in fig.3A, below) to inhibit a reverse propagation of the electric arc out of the arc chamber (100) in a reverse direction [para 0030];
where the at least two inhibitor barriers (158,160) are arranged, in a top view of the arc chamber (100), in opposite corner parts on the entry side (labeled in fig.3A, below)  of the arc chamber (100), and where the at least two inhibitor barriers (158,160) at the corner parts on the entry side (labeled in fig.3A, below) of the arc chamber (100) are configured such that a flow of gas cannot pass in the reverse direction beyond the entry area (labeled in fig.3A, below) of the arc chamber (100) in a region where the at least two inhibitor barriers (158,160) are provided.
Smeltzer fails to explicitly disclose a DC circuit breaker.
Domejean discloses a DC circuit breaker [col.1, lines 6-7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit breaker of Smeltzer with the teaching of the circuit breaker of Domejean, thereby providing a structure having the capabilities of breaking direct currents.
	
    PNG
    media_image1.png
    347
    462
    media_image1.png
    Greyscale

Regarding claim 2, Smeltzer further discloses where exhaust openings (rear of arc chamber) are provided in rear corner parts opposite to the entry side (labeled in fig.3A, above) of the chamber (100) for releasing, from the arc chamber (100), a flow of hot gas.
Regarding claims 3 and 12,Smeltzer discloses contact elements (8, 10), where the arc is generated between the contact elements (8, 10) upon opening of the contact elements (8, 10).
Smeltzer is silent on arc runners, wherein the arc runners are metallic rails configured for directing the arc in the forward direction from the contact elements towards the stack of splitter plates.
Domejean discloses (figs.2-3) a similar arc chamber (21) where the arc runners (14, 15) are metallic rails (extension of the electrodes) configured for directing an arc in a forward direction from contact elements (1, 2) towards a stack of splitter plates (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the circuit breaker of Smeltzer with the inclusion of the arc runners of Domejean, thereby providing rapid means of collecting the arc drawn between the contact elements to the arc chamber for extinguishing.
Regarding claims 4 and 13, Smeltzer discloses where the arc chamber (100) does not include permanent magnets subjecting the arc to magnetic fields when traveling from the contact elements (8, 10) towards the stack of splitter plates (108, 112).
Regarding claim 5, Smeltzer further discloses where the at least two inhibitor barriers (158, 160) are symmetrically arranged, in the top view of the arc chamber (100), in opposite corner parts on the entry side (labeled in fig.3A, above) of the arc chamber (100).
Regarding claims 6 and 14, Smeltzer further discloses where, in the top view of the arc chamber (100), at least two inhibitor barriers (158, 160) are spaced apart from one another, such that a gap for the entry (labeled in fig.3A, above) of the electric arc is formed on the entry side (labeled in fig.3A, above)  between the at least two inhibitor barriers (158, 160).
Regarding claims 7 and 15, Smeltzer further discloses where, the inhibitor barriers (158, 160) each comprise at least one deflection section (154, 156) which extends to the inside of the arc chamber (100).
Regarding claims 8 and 16, Smeltzer further discloses where the at least one deflection section (154, 156) is configured for trapping and deflecting the arc or an arc segment such that it does not propagate back to the region of the gap, that is formed on the entry side (labeled in fig.3A, above)  in between the inhibitor barriers (158, 160 for the entry of the electric arc.
Regarding claims 9 and 17, Smeltzer further discloses where the at least two inhibitor barriers (158, 160) extends substantially in a stacking direction of the splitter plates (108, 112).
Regarding claims 10 and 18, Smeltzer further discloses where the at least two inhibitor barriers (1158, 160) continuously extends in the stacking direction of the splitter plates (108, 112) from one outermost splitter plate (108) to the other outermost splitter plate (108) of the plurality of stacked splitter plates (108, 112).
Regarding claims 11 and 19, Smeltzer further discloses an inlet of an exhaust channel in a region of each of the at least two inhibitor barriers (158, 160), where the exhaust channel extends to a gas outlet (rear of arc chamber) formed on a side of the arc chamber (100) different from the entry side (labeled in fig.3A, above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tetik et al, Shea et al, Yeon, McCoy, DiMarco et al and Wood are examples of arc chamber assemblies comprising barrier members, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833